Exhibit 10 (f)
 
THIRD AMENDMENT TO
INDUSTRIAL LEASE AGREEMENT

 
THIS THIRD AMENDMENT TO INDUSTRIAL LEASE AGREEMENT (this "Amendment") is made
this 23rd day of July, 2007, by and between L/S 26TH STREET SOUTH, LP, a
Delaware limited partnership (Assignee of Liberty Property/Synterra Limited
Partnership, a Pennsylvania limited partnership ("Liberty/Synterra")), as
Landlord, and TASTY BAKING COMPANY, a Pennsylvania corporation, as Tenant.
 
W I T N E S S E T H:
 
WHEREAS, Liberty/Synterra and Tenant entered into that certain Industrial Lease
Agreement dated May 8, 2007, as amended by that certain First Amendment to
Industrial Lease Agreement dated June 7, 2007, and that Second Amendment to
Industrial Lease Agreement dated June 29, 2007 (the "Second Amendment")
(collectively, the "Lease") for an approximately 25 acre lot located within the
Navy Yard, Philadelphia, Pennsylvania, as more particularly described in the
Lease;
 
WHEREAS, Liberty/Synterra assigned all of its right, title and interest in and
to the Lease to L/S 26th Street South, LP, pursuant to that certain Assignment
of Industrial Lease Agreement dated June 22, 2007, and L/S 26th Street South, LP
is now the Landlord under the Lease;
 
WHEREAS, pursuant to Section 30 of the Lease, Landlord and/or Tenant have the
right to terminate the Lease if certain conditions are not satisfied or waived
within the time periods specified therein; and
 
WHEREAS, Landlord and Tenant now desire to modify certain conditions in the
Lease, as more particularly set forth below.
 
NOW, THEREFORE, in consideration of the covenants set forth herein and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and intending to be legally bound, the parties hereby agree as
follows:
 
1.  The last grammatical sentence of Section 30(a) of the Lease is hereby
deleted and restated in its entirety as follows:
 
   "Accordingly, Landlord may terminate this Lease if the Agreement of Sale is
not fully executed by PAID and Landlord on or before July 27, 2007."
 
2.  The deadlines for the satisfaction of the conditions set forth in Section
30(e)(i) of the Lease (respecting PAID's receipt of an "Invitation to Apply" for
not less than $4,000,000.00 in RACP grant funding for the Project or equivalent
funding acceptable to Landlord), 30(e)(iii) of the Lease (respecting the
delivery of memoranda from each of the State Caucuses for their respective
portions of the RACP grant funding), Section 30(e)(vii) of the Lease (respecting
PAID confirming that Landlord will not be required to construct certain rail
improvements), Section 30(e)(viii) of the Lease (respecting the granting of
certain easements from PAID to Landlord), and Section 30(e)(ix) of the Lease
(respecting the satisfaction of certain conditions to Landlord's acquisition of
the Land and the Brig Site) are hereby extended until July 27, 2007.
 

--------------------------------------------------------------------------------


3.  The deadlines for the satisfaction of the conditions set forth in Section
30(c) (respecting Tenant's delivery of the Final LC to Landlord), Section
30(f)(i) of the Lease (respecting Tenant's receipt of a commitment letter from
the Commonwealth for not less than $10,000,000.00 under the Commonwealth's
Machinery and Equipment Loan Fund program), Section 30(f)(ii) of the Lease
(respecting Tenant's receipt of a commitment from PIDC to provide not less than
$12,000,000.00 in loan financing), Section 30(f)(iv) of the Lease (respecting
Tenant, Tenant's lender, and PAID and/or PIDC having entered into an
intercreditor agreement) and Section 30(g) of the Lease (respecting Tenant
having closed on a $100,000,000.00 credit facility with Citizens Bank) are each
hereby extended to August 17, 2007.
 
4.  Section 5 of the Second Amendment is hereby amended by deleting the period
at the end of the last sentence thereof and inserting in its place the
following:
 
"; provided that Tenant shall contribute its portion of any such shortfall to
Landlord in eight (8) equal monthly installments, the first of which shall be
payable on the date on which the work for which such RACP grant or alternative
funding was intended is commenced, and continuing on the first day of each
subsequent calendar month thereafter until such shortfall is paid in full."
 
5.  To the extent the deadline for any unsatisfied condition set forth in
Section 30 of the Lease expired prior to such deadline being extended by this
Amendment, the parties hereby acknowledge that they have waived the right to
terminate the Lease by reason of the expiration of such earlier deadline, it
being the intention of the parties that the deadlines set forth in this
Amendment shall control.
 
6.  Exhibit M-2 to the Lease is hereby deleted and replaced in its entirety with
Exhibit M-2 attached to this Amendment.
 
7.  Except as expressly modified by this Amendment, the Lease shall remain in
full force and effect in accordance with its terms.  Without limiting the
generality of the foregoing, Tenant hereby reaffirms its obligation to reimburse
Landlord for certain costs, as set forth in Section 30(i) of the Lease, upon the
termination of the Lease for failure of any of the conditions set forth in
Section 30 thereof (as such conditions have been modified by this Amendment and
all prior amendments).
 
8.  This Amendment may be executed in any number of counterparts, each of which,
taken together, shall constitute one and the same instrument.  Faxed or
electronically delivered signatures shall be enforceable as original signatures
against the party delivering such signature.
 

--------------------------------------------------------------------------------


 
(SIGNATURES CONTINUED ON NEXT PAGE)
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, Landlord and Tenant have executed this Third Amendment to
Industrial Lease Agreement on the date first above written.
 
 
LANDLORD:


L/S 26TH STREET SOUTH, LP


By:
    L/S 26th Street South, LLC, its General Partner



By:
    Liberty Property/Synterra Limited Partnership, its Sole Member



By:
    Liberty Property Philadelphia Navy Yard Limited Partnership, its General
Partner



By:
    Liberty Property Philadelphia Navy

 
    Yard Corporation, its General Partner

 
 

         
By:
      Name: John S. Gattuso   Title: Senior Vice President            

 

  Tenant:       TASTY BAKING COMPANY     
 
 
 
By:
      Name:       Title:                